Citation Nr: 1340445	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  09-29 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 30 percent disabling for service-connected anxiety neurosis with posttraumatic stress disorder (PTSD) prior to August 10, 2009.

2. Entitlement to a rating in excess of 50 percent disabling for service-connected anxiety neurosis with PTSD on or after August 10, 2009.

3. Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to August 1951 and from January 1953 to October 1974.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board denied the claims addressed herein in a May 2012 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court remanded these claim pursuant to a joint motion for partial remand (JMR).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in June 2013, the Court granted a JMR which vacated the Board's May 2012 decision as to the claims addressed herein and remanded the claims back to the Board for further consideration.  In the JMR, the parties found that the Board did not address favorable evidence in the prior decision, did not obtain hospital records, and did not adequately address the Veteran's cognitive symptoms.

Upon review of the claims file and based on findings in the JMR, the Board finds that a remand is necessary for additional development prior to issuing a decision in this matter.  First, the Board finds that a remand is necessary to obtain outstanding hospital records.  An October 2008 letter from Dr. B.T.L. indicates that the Veteran required emergency treatment at a local hospital for his dissociative state.  Records from the Veteran's hospitalization have not been obtained for review.  Accordingly, attempts must be made to obtain these records.

In addition, the parties to the JMR suggest that the December 2011 VA examination report is inadequate because the examiner did not fully explore the Veteran's cognitive deficit.  For example, the examiner did not indicate the onset of the cognitive disorder or identify the symptoms that could be attributed to the cognitive disorder versus those due to his service-connected anxiety disorder.  As such, the Board finds that a remand is necessary to allow for the scheduling of a new VA examination.

Finally, the issue of entitlement to TDIU is inextricably intertwined with the claim of an increased rating for service-connected anxiety neurosis with PTSD.  In other words, if an increased disability rating is granted for the claim, this may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001).  Therefore, action on the Veteran's TDIU claim is deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Ask the Veteran to identify the hospital where he received emergency medical treatment for his dissociative disorder, as noted in the October 2008 letter from Dr. B.T.L., and to identify any other private provider that has treated his condition during the pendency of his claim.  The Veteran should be asked to provide an authorization and release form for each provider or facility identified so that VA can obtain his treatment records.  All attempts to obtain records must be documented in the claims file.

2. Obtain updated VA treatment records and associate them with the Veteran's claims file.

3. Schedule the Veteran for a VA examination to determine the severity of his service-connected anxiety neurosis with PTSD.  Send the claims file and copies of pertinent records on Virtual VA to the examiner for review.  The examiner must indicate review of these items in the examination report.

All pertinent symptomatology and findings should be reported in detail.

The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must also enter a complete multiaxial evaluation and assign a Global Assessment of Functioning (GAF) score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

The examiner must indicate when the Veteran's non-service-connected cognitive disorder had onset and if symptoms of his non-service-connected cognitive disorder can be differentiated from symptoms of his service-connected anxiety neurosis with PTSD.  If so, the examiner must specifically identify symptoms associated with the cognitive disorder and provide a rationale for the finding.

The examiner must provide an opinion as to whether the Veteran's anxiety neurosis with PTSD has rendered him unable to obtain or retain employment at any time during the pendency of the claim.

A complete rationale for all opinions must be provided.

4. Although it is the responsibility of the VA rating specialist in claims for TDIU to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

A VA examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (anxiety neurosis with PTSD, coronary artery disease, adenocarcinoma of the prostate, ureterolithiasis, and erectile dysfunction,) in combination with each other but without regard to non-service-connected disabilities, preclude his ability to obtain or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5. The Veteran is hereby notified -- and should be similarly notified in any scheduling letter which is sent to him concerning the scheduling of any VA examination -- that it is his responsibility to report for any scheduled VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6. Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



